Citation Nr: 1621975	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-45 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to a compensable rating for hypertension with erectile dysfunction (ED).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1958 to February 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for hypertension with ED, rated 0 percent, and also awarded the Veteran special monthly compensation (SMC) for loss of use of a creative organ.  In February 2011, a hearing was held before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is associated with the Veteran's record.  In November 2014 and July 2015, the case was remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  


REMAND

The VA Schedule for Rating Disabilities provides for a 10 percent (minimum) rating when diastolic pressures are predominantly 100 or more, or; systolic pressures are predominantly 160 or more, or; as a minimum evaluation with a history of diastolic pressures predominantly 100 or more and continuous medication required for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  The record does not support findings that during the period for consideration the Veteran has had diastolic pressures predominantly 100 or more, or systolic pressures predominantly 160 or more.  However, there remains a way he may substantiate this claim, i.e., by showing he has a history of diastolic pressures predominantly 100 or more and continuous medication is required for control.  He claims that is the situation.

The record shows that the Veteran's hypertension requires continuous medication for control.  However, his accounts of when he began taking medication for hypertension are inconsistent with clinical notations in the record.  In an October 2015 statement, he indicates that he initially had medication prescribed for hypertension in 1978, by Dr. Rexrode (whose records are unavailable as he died in 1999).  A March 2010 statement by the Veteran's private provider, I.T., M.D., states "[n]o antihypertensive medication was prescribed for [the Veteran's] condition until I saw him and put him on medications."  Records of treatment 
Dr. I.T. provided the Veteran prior to 2004 are not available (from Dr. I.T.) because he left the practice at Paradise Family Health Center (Paradise) and did not take the Veteran's records with him.  The report of the initial evaluation or treatment Dr. I. T. provided the Veteran after he left Paradise is not in the record.  Records of the Veteran's treatment (by another provider, D.S., M.D.) at Paradise in the record do not show or note a history of diastolic readings predominantly 100 or more, but do not include the initial treatment report or a report of the evaluation when antihypertensive medication was first prescribed.  The most likely reliable records noting the severity of the Veteran's diastolic readings before they were controlled by medication would be the intake histories recorded when hypertensive medication was prescribed, when he initiated treatment with Paradise, and when he initiated treatment with Dr. I.T.  As those records are critical evidence in the matter at hand, and do not appear to have been exhaustively sought, a remand for further development to secure them is necessary.   

The current posture of the Veteran's appeal is that whether or not his hypertension warrants a compensable rating depends on whether he has a history of diastolic readings predominantly 100 or more.  His unsupported allegations of such history are of themselves insufficient to establish that is so, given the effect that the passage of time has on memory and that self-serving recollections (however intentioned) may not be entirely accurate.  The solution is simple.  Private providers' records should reflect whether the Veteran has a history of diastolic readings predominantly 100 or more.  His release of those records to VA for review should substantiate his claim, if the facts are as alleged.  His cooperation is necessary for the development to be completed.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ must ask the Veteran to identify the occasions of his initial (intake) evaluation at Paradise Family Health Center; by Dr. I.T. (after he left Paradise) and when he had hypertensive medication prescribed at Paradise, and/or by Dr. I.T., and to provide the authorizations for VA to secure complete clinical records of his evaluations and treatment on those occasions  The AOJ should secure complete clinical records of the evaluations and/or treatment on those occasions identified by the Veteran.  If he does not provide the authorization necessary or does not respond (after being provided the period of time afforded for response under the 38 C.F.R. § 3.158(a)), the case should be further processed under that regulation.  If a private provider does not respond to an AOJ request for records for which the Veteran has authorized release, the Veteran should be so notified, and advised that ultimately it is his responsibility to ensure that the private records are received.  

2. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

